Order entered July 22, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00306-CV

            TYVON C. SMITH AND TAMARA J. SMITH, Appellants

                                       V.

YELLOWFIN LOAN SERVICING CORP., AS SUCCESSOR IN INTEREST
      TO HOMETRUST MORTGAGE COMPANY, Appellee

                 On Appeal from the Co Civil Ct at Law No 2
                           Harris County, Texas
                      Trial Court Cause No. 1156795

                                    ORDER

      Before the Court is appellee’s July 21, 2021 motion for an extension of time

to file its brief on the merits. We GRANT the motion and extend the time to July

29, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE